Citation Nr: 1546772	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-29 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 2001 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claim was remanded by the Board in October 2013 so that a Videoconference hearing could be scheduled.  A hearing was afforded in September 2015 and a transcript is of record.   

During the hearing, the Veteran made reference to a current left eye disability and a headache disability.  He has not filed a claim for service connection for these conditions nor have they been developed on appeal.  The Veteran is certainly free however to file the appropriate claim if he feels that service connection is warranted for these conditions.  


FINDING OF FACT

The Veteran's right eye is affected solely by refractive error and allergic dry eyes resultant from seasonal changes; there is no evidence of a right eye disability resultant from in-service trauma, and the Veteran did not experience a trauma to his right eye during his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right eye disability have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), Veterans Claims Assistance Act of 2000 (VCAA) notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, in a January 2010 letter, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection for his claimed right eye disability.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.   The Veteran's eye disability picture has been established by VA clinical records as being allergic/seasonal in nature or a refractive error.  While the Veteran experienced a trauma to his left eye in service, there is no evidence of trauma to the right eye occurring at that time, and current VA optometry clinical records include annotations of there being no scarring or evidence of active pathology in the right eye save for the allergic dry eyes and refractive error.  There is thus no evidence, and if fact, there is strong evidence against, there being a current right eye disability that is capable of service connection.  There is no indication of any additional relevant evidence that has not been obtained, and thus, there is no duty to provide an examination or a medical opinion in this case.  See 38 C.F.R. §§ 3.326, 3.327 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms.  However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases"  listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with refractive error and seasonal allergies in the right eye productive of dry eye syndrome.  Such disorders are not listed as examples of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, a nexus to service must be demonstrated by the evidence if the Veteran is to obtain service connection for his claimed disorder on a direct basis.  Id.  

Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  As such, service connection cannot be awarded for refractive error of the eyes in and of themselves.  

Analysis

The Veteran contends that he experiences a current disorder of the right eye based on traumatic residuals of injury to that eye.  While he also experiences refractive error, which is not capable of service connection, he has argued that his eye is affected by a traumatic residual disability based on an injury experienced in service.  

With respect to the right eye, there is no evidence of trauma occurring during the Veteran's military service.  Rather, in February 2001, the Veteran experienced an injury to his left eye which was productive of hemorrhaging.  At service separation, the Veteran was not found to experience any symptoms in either the left or right eye, and there was no diagnosis made with respect to traumatic residuals.  It is specifically noted that the Veteran, in 2001, was not noted to have any symptoms in his right eye when he was being treated for an injury to the left eye.  

Throughout the course of the claim, the Veteran has asserted that it was solely his right eye which was affected by the trauma; however, in his hearing with the undersigned, he articulated a belief that it was incorrectly recorded at the time of treatment.  That is, that the left eye was mistakenly entered in the service records as opposed to the right, and that it was his right eye that experienced symptoms.  

Given that the Veteran was, in 2001, being examined by a medical professional who ultimately removed a foreign body from the Veteran's eye, it is noted that the service treatment report was recorded subsequent to an objective examination and a completed treatment modality.  That is, it was not based solely on a subjective history where a simple mistake in recording would be more likely to occur.  Indeed, given that the recording of the actual treatment offered to the Veteran is specific to the fact that the left eye was treated, and that this record was contemporaneous with the injury as opposed to later assertions by the Veteran that the incorrect eye was recorded, gives a higher probative value to the contents of the service treatment record.  In that case, while the Board can conclude that there was some apparent minor injury to the left eye in service, there was no trauma to the right eye resultant from the same event.  The Veteran's assertions to the contrary are thus not particularly credible.  

At any rate, in order for service connection to be granted, there must first be a current disability present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With respect to visual disabilities, as noted in the legal criteria cited above, regulatory provisions expressly prohibit the consideration of refractive error, without some sort of superimposed injury, to be a disability capable of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  The Veteran has competently asserted that he experiences blurry vision; however, the majority of his post-service treatment for eye problems relate to refractive error correctable by the prescription of glasses.  Specifically, the most recent treatment record, dated in September 2015, noted the Veteran to experience myopia ("nearsightedness," and a form of refractive error), with the treating optometrist specifically stating that he did "not see any corneal scar" which would evidence trauma.  The right eye was 20/80 in uncorrected vision, and there was "no apparent pathology seen today."  

Another VA note, dated in September 2015, noted the Veteran experiencing seasonal allergic problems in the eyes bilaterally, with dry eye syndrome being a result of such problems.  In noting the "seasonal" nature of the disorder, however, and its characterization as an allergic process related to changing of seasons and the weather, it was, essentially, noted that the eye dryness was not resultant from any claimed in-service trauma to the right eye.  Indeed, in the same note, the Veteran's chief complaint of blurry vision was treated with the issuance of glasses and the recording of the condition as a refractive error.  

Simply put, there is no evidence of a disability in the right eye that is capable of service connection.  With respect to refractive error, as noted, such a condition cannot be, in and of itself, a disability for which service connection can be granted.  Further, while there are some apparent dry eye symptoms affecting the right eye, they have been specifically determined to be allergic in nature as a result of seasonal changes (thus, unrelated to active service).  There is no evidence that the Veteran experienced a trauma to the right eye as he has claimed, and post-service optometry reports indicate that there is no scarring to the cornea or other pathology present which would be suggestive of right eye disability as a residual of injury.  

Given that the clinical treatment records assess the Veteran's right eye pathology as being refractive or seasonal in nature, there is no suggestion that, at least potentially, there is some disability present in the right eye which might have had origins in service.  Further, the in-service treatment involving ocular trauma was specific to the left eye, and it is more probative that the later-asserted allegation by the Veteran that it was his right eye which was actually injured.  Thus, with no evidence suggesting even a potential nexus between current eye disability and service (save for not credible allegations offered by the Veteran), there is no jurisprudential duty to afford an examination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As this is the case, based on the evidence of record showing that current eye problems are related to refractive error or non-service factors, the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107(b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Indeed, although the Veteran, as a lay person, is competent to report that which comes to him through his senses in the form of vision loss, he is not competent to assess residual eye disability as a consequence of trauma.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the competent evidence is against a finding of any traumatic residuals being present, and as the Veteran's assertions of experiencing a right eye injury in service are not credible in light of the objective evidence of record, the preponderance of the evidence is not, at the very least, in relative equipoise in this claim.  


ORDER

Entitlement to service connection for residuals of a right eye disability is denied.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


